Fourth Court of Appeals
                                San Antonio, Texas
                                    December 20, 2019

                                   No. 04-19-00831-CV

     IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES, JR.

                  From the County Court at Law No 1, Webb County, Texas
                            Trial Court No. 2011PB6000081L2
                         Honorable Hugo Martinez, Judge Presiding


                                      ORDER
       Appellee has filed a motion to dismiss this appeal for want of jurisdiction. We order
appellant, Leticia Benavides, to file a response by January 9, 2020.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2019.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court